 


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KAMRAN NIGHTINGALE,                         :    Civil No. 1:18-cv-2132
                                            :
                        Plaintiff,          :
                                            :
                   v.                       :
                                            :
FBI, et al.,                                :
                                            :
                        Defendant.          :    Judge Sylvia H. Rambo

                                      ORDER
      Presently before the court is a Report and Recommendation of the magistrate

judge (Doc. 3) in which he recommends that Plaintiff’s pro se complaint be filed on

the docket for screening purposes only but that it be dismissed without leave to

amend. In his Report and Recommendation, the magistrate judge thoroughly

examines Plaintiff’s claims and finds that the complaint is fundamentally flawed in

multiple ways which cannot be remedied.

      In considering whether to adopt the Report and Recommendation, the Court

should, as a matter of good practice, “satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72(b),

advisory committee notes; see also Univac Dental Co. v. Dentsply Intern., Inc., 702

F. Supp. 2d 465, 469 (M.D. Pa. 2010) (explaining that judges should review

dispositive legal issues raised by the report for clear error).          Following an

independent review of the record, the court is satisfied that the Report and



 
 


Recommendation contains no clear error, and will therefore adopt the Report and

Recommendation.

      The court will further dismiss the amended complaint, filed just days after the

Report and Recommendation, as it has not cured the deficiencies cited by the

magistrate judge and does not contain sufficient factual recitals to state a claim upon

which relief may be granted.

      Accordingly, IT IS HEREBY ORDERED as follows:

      1) The Report and Recommendation of the magistrate judge is ADOPTED.

      2) The complaint is DISMISSED.

      3) The amended complaint is DISMISSED.

      4) The motion to appoint counsel is DENIED as moot.

      5) The Clerk of Court is directed to close this case.

      6) Any appeal taken from this order is deemed frivolous and not taken in good

          faith.



                                       s/Sylvia H. Rambo
                                       SYLVIA H. RAMBO
                                       United States District Judge


Dated: March 19, 2019




 
 




 
